Citation Nr: 0611030	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to September 16, 2002, 
for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted entitlement to a 
nonservice-connected pension effective September 16, 2002.  
By a September 2003 Statement of the Case, the RO denied an 
effective date for pension benefits prior to September 16, 
2002.


FINDINGS OF FACT

1.  A permanent and total rating for nonservice-connected 
pension purposes was denied in a July 2000 Board decision.

2.  Following the July 2000 Board decision, a new claim 
seeking entitlement to a permanent and total rating for 
nonservice-connected pension purposes was not filed until 
September 16, 2002.


CONCLUSIONS OF LAW

1.  The Board's July 2000 decision denying entitlement to a 
permanent and total rating for nonservice-connected pension 
purposes is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  The criteria for assignment of an effective date prior to 
September 16, 2002, for the grant of entitlement to 
nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1502, 1513, 1521, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.151, 3.155, 3.340, 3.400, 4.15, 4.16, 4.17 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran claims that pension benefits should be effective 
from at least to 1999, and maybe further back than 1999.  

By a rating decision dated in 1993, the veteran's claim of 
entitlement to a permanent and total rating for nonservice-
connected pension purposes was denied.  In July 1996 and 
January 1998, the Board remanded the issue for further 
development.  In a July 2000 Board decision the claim was 
denied.  The veteran did not appeal.  Hence, that decision is 
final.  38 U.S.C.A. § 7104 (West 2002).

On September 16, 2002, the veteran requested that his claim 
for pension be reopened.  By a decision dated January 2003, 
the veteran's claim for pension was granted effective 
September 16, 2002, the date of the reopened claim.  

Evidence submitted by the veteran after filing his claim to 
reopen included: Social Security Administration records 
showing that the veteran began receiving supplemental 
security income payments in January 2003; medical records 
from Saint Francis Hospital dated in December 2001 indicating 
that the veteran was admitted for diverticulosis; and a 
letter from Hartford Behavioral Health dated November 2002, 
indicating that the veteran has been treated since March 2000 
for diagnoses of posttraumatic stress disorder, and chronic, 
recurrent, moderate major depression.  No medical document 
dated after the Board's July 2000 decision and prior to 
September 16, 2002 showed that the appellant was unable to 
perform substantially gainful employment.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a disability or disabilities 
which are so severe that they preclude substantially gainful 
employment consistent with his age, education and 
occupational experience; evidence addressing the appellant's 
income and net worth; and the effective date of any permanent 
and total rating for pension benefits.  The veteran must also 
be notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for 
notice of how an effective date would be assigned.  As 
explained below, however, the July 2000 Board decision was 
final.  Hence, an effective date prior to that decision is 
precluded by law.  Further, the appellant has been granted a 
permanent and total disability evaluation effective from the 
date of receipt of his new claim.  The veteran has been 
invited to submit evidence in support of his claim, however, 
he has neither submitted nor identified any currently 
unavailable evidence which would show the existence of 
entitlement to pension benefits during the year prior to 
September 16, 2002.  The veteran has been afforded the 
opportunity to meaningfully participate in his claim, and 
there is absolutely no evidence any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  Finally, the appellant has since been 
provided specific notice of how an effective date is 
assigned, and he has been afforded numerous opportunities to 
present evidence in support of his claim of entitlement to an 
earlier effective date.   Accordingly, any failure to inform 
the veteran in September 2002 how an effective date would be 
assigned was harmless.
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All pertinent records 
are available, and the veteran has not identified any 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Criteria and analysis

Following the July 2000 Board decision, no further 
communication was received from the veteran or any 
representative suggesting that the appellant was entitled to 
VA pension benefits until September 16, 2002, when he 
requested that his claim for pension benefits be 
"reopened."

Except as otherwise provided in Chapter 51 Title 38 of the 
United States Code, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

Here, because the RO has assigned September 16, 2002 as the 
effective date of the veteran's entitlement to nonservice-
connected pension benefits, which is the date he filed his 
reopened claim for these benefits, unless an exception 
applies, the RO has already awarded him the earliest possible 
effective date for that award.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

Under 38 U.S.C.A. § 5110(b)(3) the effective date of an award 
of disability pension to a veteran described in subparagraph 
(B) of § 5110(b)(3) is the date of application or the date on 
which the veteran became permanently and totally disabled, if 
the veteran applies for a retroactive award one year from 
such date, whichever is to the advantage of the veteran.  
38 U.S.C.A. § 5110(b)(3)(A).  

A veteran referred to in subparagraph (A) of § 5110(b)(3) is 
a veteran who is permanently and totally disabled and who is 
prevented by a disability from applying for pension for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled.  38 U.S.C.A. 
§ 5110(b)(3)(B).  See Wilson v. Brown, 5 Vet. App. 103 
(1993), 38 C.F.R. § 3.400(b)(1)(ii).

Here, there is no medical evidence showing that during the 
year prior to VA's September 16, 2002 receipt of the 
veteran's reopened claim for nonservice-connected pension 
benefits that he was both permanently and totally disabled 
and prevented by a disability from applying for pension for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled.  Indeed, the veteran 
has not even contended that such was the case.  Accordingly, 
the exception does not apply and this case must be 
adjudicated under the general provisions of 38 U.S.C.A. 
§ 5110(a), which as noted above, yields a determination that 
the RO has already awarded him the earliest possible date 
available under the law.  

In light of the foregoing, the Board finds that the veteran's 
argument that he should be awarded an earlier effective date 
to at least the year 1999 or even earlier for an award of 
nonservice-connected pension benefits is without merit and 
that his claim must be denied.


ORDER

An effective date prior to September 16, 2002, for the award 
of nonservice-connected pension benefits is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


